Citation Nr: 1746052	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.

As an initial matter, the Board notes that the Veteran entered active service on June 17, 1970 and was honorably discharged on October 11, 1972.  The Veteran re-enlisted on October 11, 1972, but was discharged under other than honorable conditions on May 21, 1976.  Accordingly, only the initial honorable period of service is applicable for consideration of entitlement to benefits herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The record indicates that there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; that an event, injury, or disease occurred in service; that the Veteran's symptoms may be associated with his service; and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran was afforded a VA examination concerning hearing loss in June 2015, he provided subsequent relevant testimony at his June 2017 Board hearing, and also indicated that there are relevant VA treatment records not present in the case file.  
At the June 2015 VA examination, the examiner found that the Veteran had sensorineural hearing loss, but as part of his rationale indicated that because the Veteran's specialty during active service was as a legal clerk, there was a low probability of exposure to potentially hazardous noise levels; however, the Veteran testified at his June 2017 hearing that his office was located within a hangar and directly adjacent to an active runway.  He stated that he was exposed to noise by jets taking off and landing just beside his office, and further testified that he was exposed to additional noise by riding in the back seat of jets approximately once per week and by his participation on the base rifle team.  Additionally, the Veteran testified that he received treatment for his hearing loss after service at VA medical facilities, including being given hearing aids.

Accordingly, a VA examination which considers all new relevant evidence is necessary to determine if the Veteran's sensorineural hearing loss is related to his military service.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant, outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current hearing loss.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50% or greater) that any diagnosed hearing loss is related to the Veteran's applicable military service.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.

The examiner is to consider all relevant lay and medical evidence, and comment on such where appropriate.  For the purposes of the examination, the examiner is to assume that the Veteran was exposed to noise from jet engines in association with his office's proximity to an active runway and his frequent rides in the back of jets.  The examiner is also to assume that the Veteran was exposed to noise as part of his participation on the rifle team.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




